MARA W. ELLIOTT, City Attorney
GEORGE F. SCHAEFER, Assistant City Attorney
SEETAL TEJURA, Deputy City Attorney
California State Bar No. 227830
      Office of the City Attorney
      1200 Third Avenue, Suite 1100
      San Diego, California 92101-4100
      Telephone: (619) 533-5800
      Facsimile: (619) 533-5856
      Stejura@sandiego.gov

                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF CALIFORNIA
MARCUS ALFARO, DERRIN                       Case No.: 17cv0046 H (KSC)
AUSTIN, and PIPER DENLINGER,
                    Plaintiffs,             DECLARATION OF SERVICE
       v.
CITY OF SAN DIEGO and BRIAN
FENNESSEY,
               Defendants.
________________________________
_____

      I, the undersigned, declare under penalty of perjury that I am over the age of
eighteen years and not a party to this action; and that I served the individuals listed
below the following documents:
      Joint Status Update
in the following manner: (Check one)
      1)     By personally serving the individual named by personally delivering
             the copies to the offices of the addressee. Time of delivery:
             ___________ a.m./p.m.
      2)     By placing a copy in a sealed envelope and placing it for collection
             and mailing with the United States Postal Service this same day, at my
             address shown above, following ordinary business practices.
///
///
///
///
3) X   By electronic filing, I served each of the above referenced documents
       by E filing, in accordance with the rules governing the electronic filing
       of documents in the United States District Court for the Southern
       District of California, as to the following parties:

    • Ryan Matthew Conger
      ryan@congerlawfirm.com

    • Christopher C. Saldana
    • chris@shewrysaldanalaw.com

    • Ryan P. Garchie, Esq.
      ryan@garchielaw.com


 Executed this 18th day of July 2019, at San Diego, California.



                                              MARY YEOMANS
